Mr. Presiding Justice Baume delivered the opinion of the court. 6. Garnishment, § 105*—what is proper form of judgment against garnishee. A judgment in attachment in favor of the plaintiff against the garnishee is improper; such judgment should be for the plaintiff against the garnishee for the use of the plaintiff. 7. Appeal and erbob, § 1214*—when defendant cannot object to form of judgment against garnishee. A judgment in an attachment proceeding in favor of the plaintiff against the garnishee rather than in favor of the defendant against the garnishee for the use of the' plaintiff while improper cannot be assigned as error by the defendant.